Barrett, J.
I concur. The only difficulty in my mind is that the order was made without notice to the other bondholders. No objection, however, seems to have been made on that head at special term, and certainly no such *80objection appears on the appellant’s points before us. If the objection had been taken, the court would doubtless have directed the matter to stand over, and required notice in some form to be given to ■ the other bondholders. At all events, the company does not complain of such lack of notice, and we should not, therefore, reverse the order as to it. The ownership of the petitioners’ bonds was not put in issue by Mr. Brown’s affidavit. That could only be done by the company’s answer to the petition, and there was no such-answer. I think Mr. Justice Andrews has fully answered the main points presented by the appellant.